Mr. Justice Paxson
delivered the opinion of the court, March 1st, 1886.
The report of the Referee in this case is fatally defective. There is no such separate and distinct findings of facts and conclusions of law, as Ave have again and again said are essential: Marr v. Marr, 103 Pa. St., R., 463 ; Sweigard v. Wilson, 106 Id., 207. It is not enough that by going carefully through the entire report we might be able to separate the Referee’s findings from the testimony which he cites, and the arguments Avhich he adduces in support of his views. It is the busiuess of the Referee to separate them. It was held in Butterfield v. Lathrop, 71 Pa. St. R., 225, that the finding must contain the facts as fully as a special verdict, and this was said in Sweigard v. Wilson, supra, to be the proper rule.
Tn the case in hand there appears to have been eleven disputed items. There is no finding as to what composed those items, beyond the folloAving: “No bill of particulars was pre*565sented to the Referee, but from the testimony taken and the arguments of counsel, the following appeared to be the items of dispute.” It would be straining a point to say that this was a finding of anything, and if it is, we are left in the dark as to whether it is based upon the evidence in the cause or the arguments of counsel. It utterly lacks the certainty and precision of a special verdict. It is not enough to say what the facts “ appear ” to be.
The Referee then proceeds to a discussion of the respective items of dispute, and so far as he has found the facts in regard to them, his findings are interwoven with portions of the testimony, the respective contentions of counsel and his own arguments ahd thoughts in regard to them ; whereas, the findings of facts should have been separate, following the -necessary discussion of the case.
The conclusions of law, if stated at all, are only stated inferentialty, and in connection with the findings of facts. The principal matter for the Referee’s decision was whether a full settlement between the garnishee and the defendant had been made. A receipt in full was produced in evidence, which receipt was disregarded by the Referee, without any satisfactory finding of either law or fact in regard to it. While a receipt of this kind is not conclusive, yet it is always prima: facie evidence of a settlement, and should only be set aside for weighty reasons, especially after a lapse of years, and the reasons should be fully and clearly stated. Fraud, accident or mistake would be sufficient to avoid such an instrument, but in such case the cause of avoidance should distinctly appear.
We do not regard the report of the Referee as even a substantial compliance with the Act of Assembly, and for this reason the judgment entered upon it must be reversed.
The judgment is reversed and a procedendo awarded.